DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US Patent Application Publication No. 2013/0261566 (hereinafter referred to as Lockwood) in view of Pinchuk, US Patent No. 5,736,251 (hereinafter referred to as Pinchuk).    

Lockwood discloses all the limitations discussed above but does not disclose an alkylsilanyl moiety as recited in claim 1.    
Pinchuk discloses lubricious silicone surface modifying treatments and/or coatings, having a thickness of 0.01 microns/10 nm to 20 microns/20000 nm (as recited in claims 8-10), for modifying the frictional or slip surface characteristics of shaped elastomeric articles are provided in surface modifications including a coating or surface modifying composition comprising:

    PNG
    media_image1.png
    375
    493
    media_image1.png
    Greyscale

Pinchuk further discloses, the preferred silanes will include those wherein the silane moiety or R group is selected from aliphatic, cycloaliphatic, aromatic and alkyl aromatic groups having less than or equal to 10 carbon atoms. The R groups may be unsubstituted or may be substituted with halogen groups such as chloro, bromo or fluoro groups or may be mixtures of any of the foregoing (reads on the alkylsilanyl moieties of claims 1 and 4-6 as one of the R1or R2 groups of the moiety is bonded to the substrate and reads on claims 12-14) (see Abstract and see Claim 1 of Pinchuk).         

Regarding claims 15-16 and 20, see discussion above.  
Regarding claims 17-18, Pinchuk further discloses In accordance with the present invention, the new and improved silane surface modification and/or coating composition may be applied onto a surface to be treated by any suitable application means, including applying in the form of a solution or dispersion, for example, by 
	Regarding claim 19, Pinchuk further discloses that in order to apply a lubricious coating to surfaces that are generally more inert than these types of preferred substrate materials, adhesion can be greatly facilitated by chemically treating such inert surfaces in order to provide hydroxyl groups on or near the surface thereof. Exemplary chemical surface treatments in this regard include such known procedures as chemical etching, surfactant adsorption, coextrusion, actinic radiation, such as plasma discharge, surface oxidation or reduction, and surface grafting with materials such as polyvinyl alcohol, poly(2-hydroxyethyl methacrylate) and the like (Col. 6-7/L. 57-7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771